IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Irwin Stein,                            :
                     Petitioner         :
                                        :
               v.                       :     No. 782 C.D. 2016
                                        :
Workers' Compensation Appeal            :
Board (School District of               :
Philadelphia),                          :
                  Respondent            :



                                       ORDER


               NOW, April 6, 2017, upon consideration of petitioner’s application

for reargument and respondent’s answer in response thereto, the application is

denied.




                                              MARY HANNAH LEAVITT,
                                              President Judge